     Case 3:16-cv-02291-L-BGS Document 68 Filed 11/13/20 PageID.1757 Page 1 of 12



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANDREW ALKADY,                                    Case No.: 16-cv2291-L-BGS
12                                     Plaintiff,
                                                        ORDER GRANTING PLAINTIFF'S
13    v.                                                MOTION FOR PRELIMINARY
                                                        APPROVAL OF CLASS ACTION
14    FIRST TRANSIT, INC.,
                                                        SETTLEMENT
15                                   Defendant.
                                                        [ECF No. 64]
16
17         In this putative class action alleging wage and hour violations on behalf of non-
18   exempt fixed-route bus drivers at Defendant's Orange County Transportation Authority
19   locations in Santa Ana and Irvine, Plaintiff filed an unopposed renewed motion for
20   preliminary approval of class action settlement. (ECF no. 64 (“Motion”).) Plaintiff
21   Andrew Alkady and Defendant First Transit, Inc. have agreed, subject to Court approval
22   following notice to the Class Members and a hearing, to settle this Action upon the terms
23   and conditions set forth in the First Amended Joint Stipulation of Class Action Settlement
24   (“Settlement Agreement”), which is attached as Exhibit 1 to the Declaration of Jessica L.
25   Campbell in support of the Motion (ECF no. 64-1 (“Campbell Decl.”)). In support of the
26   Motion, Plaintiff also filed a notice of motion and motion, memorandum of points and
27
28

                                                    1
                                                                                  16-cv2291-L-BGS
     Case 3:16-cv-02291-L-BGS Document 68 Filed 11/13/20 PageID.1758 Page 2 of 12



 1   authorities, proposed Notice of Settlement, as well as Plaintiff’s and proposed Settlement
 2   Administrator’s declarations. For the reasons stated below, the Motion is GRANTED.1
 3         In the operative first amended complaint (ECF no. 9), Plaintiff alleges failure to
 4   pay minimum and overtime wages, failure to provide meal periods and rest breaks,
 5   failure to provide accurate itemized wage statements, failure to timely pay all wages due
 6   upon termination, violation of the Unfair Competition Law, Cal. Bus. & Prof. Code §§
 7   17200 et seq. (“UCL”), and a cause of action pursuant to the Private Attorneys General
 8   Act of 2004, Cal. Lab. Code §§ 2698 et seq. ("PAGA"). The action was removed from
 9   State court. This Court has subject matter jurisdiction under the Class Action Fairness
10   Act, 28 U.S.C. § 1332(d).
11         After investigating Plaintiff's claims through formal and informal discovery, and
12   fully briefing a class certification motion (ECF no. 43), the parties reached a settlement.
13   Plaintiff filed a motion for preliminary class action settlement approval. (Doc. no. 61.)
14   The motion was denied because Plaintiff did not meet the requirements of Federal Rule
15   of Civil Procedure 23. (Doc. no. 62.) After further negotiations, the parties entered into
16   the Settlement Agreement presented in the pending Motion.
17         Accordingly, pending before the Court is Plaintiff's Motion renewing the request
18   for preliminary approval of class action settlement, which together with attached exhibits,
19   sets forth the terms and conditions of the settlement as currently proposed. Plaintiff also
20   seeks class action certification for settlement purposes and approval of the proposed
21   notice to the class.
22         Unlike the allegations in the operative complaint, Plaintiff seeks to certify and
23   settle only the rest period claim under California Labor Code § 226.7 and three derivative
24
25
26   1
            This Order incorporates by reference the definitions in the Settlement Agreement
27   and all terms defined therein shall have the same meaning in this Order as set forth in the
     Settlement Agreement.
28

                                                   2
                                                                                    16-cv2291-L-BGS
     Case 3:16-cv-02291-L-BGS Document 68 Filed 11/13/20 PageID.1759 Page 3 of 12



 1   claims for inaccurate wage statements under § 226, waiting time penalties under §§ 201-
 2   204, and unfair competition under the UCL on behalf of the class and pursuant to PAGA.
 3   He proposes to dismiss the remaining claims without prejudice as to the class and
 4   partially release them as to himself. (Cf. Settlement Agreement Art. I(o) with Art. I(j) &§
 5   5.02.)
 6            Having read and considered the Motion, including supporting declarations,
 7   exhibits, and Settlement Agreement in light of all prior proceedings in this Action, the
 8   Court finds and orders as follows:
 9            1.    For the purposes of this Settlement only, the Court provisionally certifies a
10   class consisting of
11            All current and former employees employed by First Transit, Inc. as non-
              exempt fixed route bus drivers at First Transit’s Orange County
12
              Transportation Authority locations in Santa Ana and Irvine, California at any
13            time during the time period of May 15, 2015 through October 2, 2018.
14
15            2.    In addition, for the purposes of this Settlement only, the Court provisionally
16   certifies a “Waiting Time Penalties” subclass comprised of all Class Members whose
17   employment with First Transit ended at any time during the time period of May 15, 2015
18   through October 2, 2018.
19            3.    This action meets the class certification requirements of Federal Rule of
20   Civil Procedure 23(a) and (b)(3). Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620
21   (1997); see also id. at 620-27. The Class is sufficiently numerous. It includes
22   approximately 1,128 putative members. According to Plaintiff, his rest break claims
23   arise out of Defendant’s class-wide policies and practices. For example, Defendant
24   maintained a common practice of failing to authorize or permit class members to take rest
25   periods and failed to pay minimum wages for an additional hour of compensation for
26   missed rest periods as required by California Labor Code § 226.7. This practice is
27   apparent from Defendant’s own time and pay records. Accordingly, the legal and factual
28   issues are sufficiently uniform to meet the commonality and predominance requirements.

                                                    3
                                                                                     16-cv2291-L-BGS
     Case 3:16-cv-02291-L-BGS Document 68 Filed 11/13/20 PageID.1760 Page 4 of 12



 1   Plaintiff is a former employee whose rest break claims are typical of the Class and the
 2   Waiting Time Penalties subclass. Plaintiff and his counsel have demonstrated they can
 3   adequately represent the absent Class Members. Finally, the Court finds that
 4   maintenance of this action as a class action is superior to individual litigation.
 5         4.     Plaintiff Andrew Alkady is preliminarily appointed class representative for
 6   settlement purposes only ("Class Representative"). Plaintiff's counsel Samuel A. Wong,
 7   Kashif Haque, Jessica L. Campbell, and Simon Kwak are preliminarily appointed counsel
 8   for the Class ("Class Counsel") pursuant to Federal Rule of Civil Procedure 23(g) for
 9   settlement purposes only.
10         5.     Class Counsel are authorized to act on behalf of Class Members with respect
11   to all acts or consents required by, or which may be given pursuant to, the Settlement
12   Agreement and such other acts reasonably necessary to consummate the Settlement. Any
13   Class Member may enter an appearance through counsel of such individual’s own
14   choosing and at such individual’s own expense. Any Class Member who does not enter
15   an appearance through counsel or appear on his or her own behalf will be represented by
16   Class Counsel.
17         6.     Under the terms of the proposed Settlement, Defendant will pay a non-
18   reversionary Gross Settlement Amount of $397,500 to be distributed as follows: (i)
19   settlement administration expenses not to exceed $18,500; (ii) Class Counsel litigation
20   costs not to exceed $11,000; (iii) Plaintiff’s enhancement award not to exceed $10,000;
21   (iv) $15,000 to the California Labor and Workforce Development Agency for the PAGA
22   claim; and (v) Class Counsel’s attorneys’ fees not to exceed $132,500. What remains of
23   the Gross Settlement Amount after the foregoing distributions shall constitute the Net
24   Settlement Amount, of which 37.5% is to be designated as the Waiting Time Penalty
25   Award, distributed to the subclass members in equal shares, and the remainder to the
26   Class Members pro rata based on the number of Qualifying Workweeks. Any returned or
27   uncashed settlement checks are to be remitted to the California State Controller’s
28   Unclaimed Property Fund to be held in the name of the Class Member. (See Settlement

                                                    4
                                                                                     16-cv2291-L-BGS
     Case 3:16-cv-02291-L-BGS Document 68 Filed 11/13/20 PageID.1761 Page 5 of 12



 1   Agreement §§ 4.11(c)-(g).) In exchange, the Class Members are to release their claims
 2   based on the alleged rest break violations. (See id. § 5.01 & Art. I(gg).)
 3         7.     "[S]ettlement of class actions present[s] unique due process concerns for
 4   absent class members [in part because] class counsel may collude with the defendants,
 5   tacitly reducing the overall settlement in return for a higher attorney's fee." In re
 6   Bluetooth Headset Prod. Liability Litig., 654 F.3d 935, 946 (9th Cir. 2011) (internal
 7   quotation marks and citations omitted); see also Evans v. Jeff D., 475 U.S. 717, 733
 8   (1986) (noting the possibility of tradeoff between merits relief and attorneys' fees often
 9   implicit in class action settlement negotiations.) The Court's role in reviewing class
10   action settlements "is to police the inherent tensions among class representation,
11   defendant's interests in minimizing the cost of the total settlement package, and class
12   counsel's interest in fees." Staton v. Boeing Co., 327 F.3d 938, 972 n.22 (9th Cir. 2003);
13   see also Bluetooth, 654 F.3d at 946.
14         8.     In determining whether a class action settlement is fair, adequate, and
15   reasonable, the Court considers whether:
16         (A) the class representatives and class counsel have adequately
           represented the class;
17
           (B) the proposal was negotiated at arm's length;
18         (C) the relief provided for the class is adequate, taking into account:
                 (i)    the costs, risks, and delay of trial and appeal;
19
                 (ii) the effectiveness of any proposed method of distributing relief
20                      to the class, including the method of processing class-member
                        claims;
21
                 (iii) the terms of any proposed award of attorney's fees, including
22                      timing of payment; and
                 (iv) any agreement required to be identified under Rule 23(e)(3);
23
                        and
24         (D) the proposal treats class members equitably relative to each other.
25
26
27
28

                                                   5
                                                                                     16-cv2291-L-BGS
     Case 3:16-cv-02291-L-BGS Document 68 Filed 11/13/20 PageID.1762 Page 6 of 12



 1   Fed. R. Civ. Proc. 23(e)(2).2
 2         8.      After extensive formal and informal discovery, including voluminous
 3   document productions, two depositions and a fully briefed class certification motion, the
 4   Class Counsel had sufficient information to negotiate a fair Settlement. According to
 5   Plaintiff’s representations, the Settlement was negotiated at arm’s length. The Settlement
 6   represents a substantial compromise of the maximum recovery available to the Class if it
 7   fully prevailed on the rest break claims and proved all of the claimed damages and
 8   penalties. Although the Class Counsel’s requested fees and the Class Representative’s
 9   requested enhancement award on their face appear on the high side, they may be adjusted
10   prior to final settlement approval if not shown to be reasonable. See Bluetooth, 654 F.3d
11   at 942; Rodriguez v. West Publ'g Corp., 563 F.3d 948, 958 (9th Cir. 2009). The Court
12   finds that requests are not so large as to raise questions regarding the integrity of the
13   Settlement. Given the expense, delay and uncertainty of further litigation, the Court finds
14   on a preliminary basis that the Settlement is likely to confer adequate benefits upon the
15
16
     2
17         Subsection (e)(2) was added to Rule 23 as a part of the 2018 amendments. Fed. R.
     Civ. Proc. 23, Advisory Comm. Notes. Prior to the amendment, the analysis was guided
18   by the Churchill factors:
19
           (1) the strength of the plaintiff's case; (2) the risk, expense, complexity, and
20         likely duration of further litigation; (3) the risk of maintaining class action
21         status throughout the trial; (4) the amount offered in settlement; (5) the
           extent of discovery completed and the stage of the proceedings; (6) the
22         experience and views of counsel; (7) the presence of a governmental
23         participant; and (8) the reaction of the class members of the proposed
           settlement.
24
25   Bluetooth, 654 F.3d at 946 (quoting Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566,
     575 (9th Cir. 2004); other citation omitted). The goal of the 2018 amendment "was not to
26   displace any factor, but rather to focus . . . on the core concerns . . . that should guide the
27   decision whether to approve the propos[ed settlement]." Fed. R. Civ. Proc. 23, Advisory
     Comm. Notes. Several of the Churchill factors were incorporated into Rule 23(e)(2) as
28   amended.
                                                    6
                                                                                      16-cv2291-L-BGS
     Case 3:16-cv-02291-L-BGS Document 68 Filed 11/13/20 PageID.1763 Page 7 of 12



 1   Class. Each Class Member’s share of the Settlement is to be sent to him or her
 2   individually by check without the necessity to submit a claim. Thus, the proposed
 3   method of distribution is adequate. Finally, each Class Member is to receive his or her
 4   pro rata share for the claims arising from the alleged rest break violations during
 5   employment. Consistent with California Labor Code §§ 201-204, the Waiting Time
 6   Penalties Award is to be distributed in equal shares. The proposed Settlement therefore
 7   treats Class members sufficiently equitably relative to each other.
 8         9.     The Court finds on a preliminary basis that the PAGA amount in the sum of
 9   $20,000, of which $15,000 is to be distributed to the LWDA and $5,000 to the Class, is
10   reasonable. See Cal. Labor Code § 2699(l)(2).
11         10. The relevant government agencies have been notified of the Settlement
12   pursuant to § 1715 and Cal. Labor Code § 2699(l). (See ECF nos. 66 & 64-3.) The
13   parties so far have not reported any objections from these agencies.
14         11.    The Court finds that the terms of the Settlement are within the range of
15   possible approval as fair, reasonable and adequate under Federal Rule of Civil Procedure
16   23(e), and that there is a sufficient basis for notifying the Class of the Settlement.
17   Accordingly, the Court grants approval of the Settlement on a preliminary basis and
18   subject to final approval.
19         12.    The parties shall comply with their respective obligations under the
20   Settlement Agreement.
21         13.    ILYM Group, Inc. is appointed as Settlement Administrator. The Settlement
22   Administrator shall comply with all of its duties as set forth in the Settlement Agreement
23   and this Order. The Settlement Administrator shall treat all Class Member personal
24   information as confidential, not to be disclosed for any purpose other than as provided by
25   the Settlement Agreement.
26
27
28

                                                    7
                                                                                      16-cv2291-L-BGS
     Case 3:16-cv-02291-L-BGS Document 68 Filed 11/13/20 PageID.1764 Page 8 of 12



 1         14.    The Court conditionally approves the notice attached as Exhibit A to the
 2   Settlement Agreement (ECF no. 64-2 at 64 et seq.).3 The Court finds that the distribution
 3   of the Notice by First Class U.S. Mail to the last known address of Class Members with
 4   measures taken for verification of addresses as set forth in the declaration of Sean
 5   Hartranft (ECF no. 64-4) and the Settlement Agreement constitutes an effective method
 6   of notifying Class Members of their rights with respect to this Action and the Settlement.
 7   The Court further finds that the proposed notice satisfies due process requirements and
 8   requirements of Federal Rule of Civil Procedure 23(c)(2) and (e)(1), is the best notice
 9   practicable under the circumstances, and shall constitute due and sufficient notice.
10         15.    No later than twenty-one (21) calendar days after the date of this Order, First
11   Transit shall transmit to the Settlement Administrator, in a readable, ready to use
12   electronic Microsoft Office Excel format spreadsheet, the Class List containing, for each
13   Class Member, the name, last known home or mailing address, last known telephone
14   number, Social Security number or, as applicable, other taxpayer identification number,
15   whether the Class Member’s employment with First Transit ended during the Class
16   Period, and the number of Qualifying Workweeks worked during the Class Period.
17         16.    No later than December 14, 2020 (the “Notice Date”), the Settlement
18   Administrator shall mail the Notice of Settlement to all Class Members via regular First
19   Class U.S. Mail, using the most current, known mailing addresses as identified in the
20   Class List or as updated based on the Settlement Administrator’s review of the National
21   Change of Address database.
22         17.    If a Notice of Settlement is returned with a forwarding address, the
23   Settlement Administrator shall re-mail the Notice of Settlement to the forwarding
24   address. With respect to each Class Member whose Notice of Settlement is returned to
25   the Settlement Administrator as undeliverable with no forwarding address, the Settlement
26
27
28   3
           Page numbers are assigned by the Electronic Filing System.
                                                  8
                                                                                   16-cv2291-L-BGS
     Case 3:16-cv-02291-L-BGS Document 68 Filed 11/13/20 PageID.1765 Page 9 of 12



 1   Administrator shall promptly attempt to obtain a valid mailing address by performing a
 2   skip trace or mass search on LexisNexis databases based on set criteria and, if another
 3   address is identified, shall mail the Notice of Settlement to the newly identified address.
 4         18.    If the Notice of Settlement is re-mailed, the Settlement Administrator shall
 5   note for its own records and notify Class Counsel and Defense Counsel of the number
 6   and date of each such re-mailing as part of a weekly status report provided to the Parties.
 7         19.    No later than January 8, 2021, Plaintiff shall file his motion for Class
 8   Counsel attorneys’ fees, costs and Plaintiff’s enhancement award. See In re Mercury
 9   Interactive Corp. Sec. Litig., 618 F.3d 988, 993-94 (9th Cir. 2010). Failure to timely file
10   this motion may result in the need to distribute an amended Notice of Settlement and
11   extend the Response Deadline.
12         20.    No later than February 17, 2021 (the “Response Deadline”), any Class
13   Member requesting exclusion from the Settlement shall submit his/her Request for
14   Exclusion by mail to the Settlement Administrator as instructed in the Notice of
15   Settlement. Class Members who do not submit a valid Request for Exclusion on or
16   before the Response Deadline shall become Participating Class Members and shall be
17   bound by the Settlement and any Final Approval Order entered in this Action. A Request
18   for Exclusion must be completed and received by the Settlement Administrator with a
19   postmark date on or before the Response Deadline. Any Class Member who submits a
20   valid Request for Exclusion shall not be entitled a Settlement payment, shall not be
21   bound by the Settlement Agreement or any Judgment entered in this Action, and shall not
22   have the right to object to the Settlement or appeal the Judgment.
23         21.    Any member of the Class may dispute the number of Qualifying Workweeks
24   stated in the Notice. Members are encouraged to notify the Claims Administrator of the
25   dispute and submit information no later than the Response Deadline by following
26   instructions in the Notice of Settlement.
27         22.    Any Class Member wishing to object to or comment upon the Settlement
28   may submit his/her objection by mailing it to the Settlement Administrator as instructed

                                                   9
                                                                                    16-cv2291-L-BGS
     Case 3:16-cv-02291-L-BGS Document 68 Filed 11/13/20 PageID.1766 Page 10 of 12



 1   in the Notice of Settlement. The objection should: (a) contain the full name, address,
 2   telephone number and last four digits of the Social Security number of the objecting
 3   Class Member; and (b) be signed by the objecting Class Member. The objection should
 4   also explain why he/she objects to the proposed Settlement.
 5         23.    To the extent permitted by law, pending final approval of the Settlement,
 6   Class Members who have not excluded themselves from this Action, whether directly,
 7   representatively, or in any other capacity, whether or not such persons have appeared in
 8   the Action, shall not institute or prosecute any Released Claims against the Released
 9   Parties.
10         24.    This Settlement is not a concession or admission of liability. It shall not be
11   used against First Transit or any of the Released Parties as an admission with respect to
12   any claim of any fault or omission by First Transit or any of the Released Parties.
13   Whether or not the Settlement is finally approved, neither the Settlement, nor any
14   document, statement, proceeding or conduct related to the Settlement, nor any reports or
15   accounts thereof, shall be: (a) construed as, offered or admitted in evidence as, received
16   as or deemed to be evidence for any purpose adverse to the Released Parties, including,
17   but not limited to, evidence of a presumption, concession, indication or admission by
18   First Transit or any of the Released Parties of liability, fault, wrongdoing, omission,
19   concession or damage; or (b) disclosed, referred to, or offered or received in evidence
20   against any of the Released Parties in any further proceeding in the Action, or, to the
21   extent permitted by law, in any other civil, criminal or administrative action or
22   proceeding, except for purposes of enforcing the Settlement. The Court’s findings are for
23   purposes of conditionally certifying a Class in the context of this Settlement and do not
24   have any claim- or issue-preclusion or estoppel effect in any other action against the
25   Released Parties or in this Action, if the Settlement is not finally approved. If the
26   Settlement does not receive final approval of the Court or the Effective Date does not
27   occur for any other reason, the Settlement Agreement and all evidence and proceedings in
28   connection therewith shall be without prejudice to the status quo ante of the Parties, and

                                                  10
                                                                                    16-cv2291-L-BGS
     Case 3:16-cv-02291-L-BGS Document 68 Filed 11/13/20 PageID.1767 Page 11 of 12



 1   this Order shall be rendered null and void and may be vacated upon an appropriate and
 2   timely motion. In such event, the Settlement shall be withdrawn without prejudice as to
 3   the rights of the Parties.
 4          25.    A Final Approval Hearing shall be held on April 2, 2021, at 1:30 p.m. in
 5   Courtroom 5B, of the United States District Court for the Southern District of California,
 6   located at 221 West Broadway, San Diego, California 92101, to determine all necessary
 7   matters concerning the Settlement, including: whether the proposed Settlement is fair,
 8   adequate, and reasonable; whether the Settlement should be granted final approval;
 9   whether the plan of allocation proposed in the Settlement should be approved as fair,
10   adequate, and reasonable; whether to grant the motion for attorney's fees and costs of
11   Class Counsel and for an enhancement award to the Class Representative; and whether a
12   Judgment should be entered as provided in the Settlement. The Final Approval Hearing
13   may be held telephonically, and may be postponed, adjourned, transferred or continued
14   by order of the Court without further notice to the Class as indicated on the Court’s
15   docket.
16          26.    No later than March 1, 2021, the Parties shall file their briefs and other
17   papers in support of Final Approval of the proposed Settlement. In addition to the
18   required and customary filings, the motion papers shall include (1) any communications
19   received from the LWDA, see Cal. Labor Code § 2699, or other government officials, see
20   28 U.S.C. § 1715, relating to the Settlement; and (2) the Settlement Administrator's
21   affidavit regarding compliance with its duties under the Settlement Agreement and this
22   Order. The Settlement Administrator's affidavit must include: a copy of the Notice sent
23   to the putative Class Members; a report regarding Notice, including the number of
24   putative Class Members to whom Notice was sent, the number of undelivered Notices
25   after the first and second mailing, respectively, and efforts to locate addresses for
26   undelivered Notices; the number of putative Class members requesting exclusion
27   (including any untimely requests); any disputes regarding the number of Qualifying
28   Workweeks for the calculation of a Class Member's payment (including any untimely

                                                   11
                                                                                     16-cv2291-L-BGS
     Case 3:16-cv-02291-L-BGS Document 68 Filed 11/13/20 PageID.1768 Page 12 of 12



 1   raised disputes), the number of Class Members to whom a payment is to be sent,
 2   estimated payment for Waiting Time Penalties and the number of Class members
 3   receiving it, as well as an estimated range of and median Class Member payments not
 4   including Waiting Time Penalties.
 5         27.    As of the date this Order is signed, all dates and deadlines associated with
 6   this Action are stayed, other than those pertaining to the administration of the Settlement.
 7         IT IS SO ORDERED.
 8
 9   Dated: November 13, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  12
                                                                                   16-cv2291-L-BGS
